Moyer, C J.,
dissenting.
{¶ 31} As the majority states, the critical issue in this case is whether ice that has accumulated on a public road can be considered an “obstruction” consistent with the meaning of the term in R.C. 2744.02(B)(3). Because I believe that ice can qualify as such an obstruction, I respectfully dissent.
{¶ 32} R.C. 2744.02(B)(3) provides exceptions to the general concept of political subdivision immunity, stating that “political subdivisions are liable for injury, death, or loss to person or property caused by their negligent failure * * * to remove obstructions from public roads * * The majority defines “obstruction” as “anything that obstructs” and notes that the definition of “obstruct” is “1. To block or stop up (a passage) with obstacles or impediments; dam; clog; 2. to hinder (progress, an activity, etc.); impede; 3. to cut off from being seen; block (the view).” Webster’s New World Dictionary (1988) 936. Under the plain meaning of the second definition of “obstruct,” a political subdivision could be liable for its negligent failure to remove an object that hinders or impedes safe travel on the road. Ice that has accumulated on a roadway can certainly have this effect. Because we are duty-bound to follow the plain meaning of statutes as written, I would affirm the judgment of the court of appeals. See State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9.
{¶ 33} However, the majority believes that this definition creates ambiguity and refers to the statutory history of the subsection for clarification. Looking to the previous version of the statute, the majority finds that that provision formerly stated that “political subdivisions are liable for injury, death, or loss to person or property caused by their failure to keep public roads * * * open, in repair, and free from nuisance * * *.” (Emphasis added.) 149 Ohio Laws, Part II, 3500, 3508. The majority acknowledges that our prior cases broadly read “free from nuisance” to include conditions both on and off the public roads. However, it concludes that the General Assembly purposely replaced the phrase “free from nuisance” with “other negligent failure to remove obstructions” so as to limit political subdivision liability to circumstances in which an obstacle blocks or clogs the roadway, as opposed to merely hindering or impeding safe travel on it.
*8{¶ 34} I disagree. Our broad reading of the words “free from nuisance” in prior cases meant that political subdivisions could be liable for the presence of objects outside the actual roadway that altered travel upon the roads. See, e.g., Manufacturer’s Natl. Bank of Detroit v. Erie Cty. Rd. Comm. (1992), 63 Ohio St.3d 318, 587 N.E.2d 819, paragraph one of the syllabus (“a permanent obstruction to visibility” along a road [here, a cornfield located in the right-of-way] could be a nuisance within the meaning of the statute); Harp v. Cleveland Hts. (2000), 87 Ohio St.3d 506, 512, 721 N.E.2d 1020 (a tree limb that hung over and threatened to fall onto a public road could be a nuisance). A political subdivision was therefore liable for failing to remedy a condition outside the roadway even if travel on the road itself remained unhindered.
{¶ 35} The more reasonable interpretation of the new “obstruction” language is that the language is an attempt by the General Assembly to limit political subdivision liability to conditions on the roadway itself that either block or impede safe travel. This interpretation recognizes the majority’s argument that the General Assembly purposely changed the language to limit political subdivision liability (by removing liability for conditions existing outside the roadway) and gives full effect to the definition of the terms “obstruction” and “obstruct.”
{¶ 36} Reading the statute in this manner also comports with common sense. Under the majority’s interpretation of the word “obstruction,” Miami Township could be liable if it negligently leaves a large oil drum in one lane of a public road, but not if it negligently leaves a large quantity of oil on the road, because the former would block the road and the latter would not. However, the latter situation would be at least as dangerous as the former. It makes little sense to hold political subdivisions liable for negligence that makes travel impossible while excusing liability for negligence that merely makes travel treacherous. “R.C. 2744.02(B)(3) imposes on political subdivisions a duty of care to keep highways open and safe for public travel,” Manufacturer’s Natl. Bank of Detroit, 63 Ohio St.3d at 321, 587 N.E.2d 819, not just a duty to ensure that traffic flows freely.
{¶ 37} I would therefore affirm the judgment of the court of appeals and hold that ice may be an obstruction for the purposes of R.C. 2744.02(B)(3). I would also remand for further proceedings, holding that defendant-appellant Miami Township may be liable if plaintiff-appellee Donald Howard can demonstrate that the township negligently failed to remove the ice from the road at issue in this case.
Pfeifer, J., concurs in the foregoing opinion.
Dyer, Garofalo, Mann & Schultz, L.P.A., and John A. Smalley, for appellee.
Surdyk, Dowd & Turner Co., L.P.A., Robert J. Surdyk, and Dawn M. Frick, for appellants.
Paul W. Flowers Co., L.P.A., and Paul Flowers; and Gibson & O’Keefe Co., L.P.A., and Stephen P. O’Keefe, urging affirmance for amicus curiae Ohio Association for Justice.